ORDER
PER CURIAM.
On consideration of the certified order of the Colorado Supreme Court suspending respondent for sixty days, all stayed in lieu of a two-year probationary period, this court’s March 19, 2012, directing respondent to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel wherein Bar Counsel states that respondent does not oppose reciprocal discipline, it is
ORDERED that Philip Alexander Goir-an is hereby suspended for a period of sixty days, all stayed in lieu of a two-year probation. Mr. Goiran must comply with all conditions imposed by the state of Colorado.